DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 3, 7, 8, 10 and 13-16.

Applicants' arguments, filed 01/26/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 3, 7, 8, 10 and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cals-Grierson et al. (WO 2006/097350, Sep. 21, 2006) in view of Mallard (US 2015/0342920, Dec. 3, 2015), Patel et al. (US 2005/0061349, Mar. 24, 2005), and Ide et al. (US 2012/0052100, Mar. 1, 2012), as evidenced by parchem (Isododecane, Oct. 15, 2015).
Cals-Grierson et al. disclose an anhydrous cosmetic (abstract). The term anhydrous is intended to mean a composition containing less than 5% by weight of water (page 3, lines 18-21). The composition may be in the form of a mascara (page 1, line 22). The composition comprises at least one nonaqueous solvent phase (page 26, lines 23-24). This phase contains at least one nonaqueous organic solvent, which is preferably a non-water-soluble compound that is liquid at ambient temperature and atmospheric pressure (page 26, lines 25 – page 27, lines 1-2). The non-water-soluble compound may be a volatile compound (page 27, line 22). The volatile compound may be a volatile oil (page 28, line 5). Suitable volatile oils include isododecane (page 28, line 16). The nonaqueous solvent phase can also comprise at least one non-water-soluble nonvolatile compound, in particular at least one nonvolatile oil (page 29, lines 20-23). The content of non-water-soluble nonvolatile compound is generally from 0.01 to 30% by weight (page 32, lines 9-11). The solvents can be generally present at a content ranging from 0.1 to 90% relative to the total weight of the composition (page 32, lines 18-21). The composition may comprise at least one film-forming polymer that is 
Cals-Grierson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises 0.1 to 10% by mass of a nonionic surfactant having an HLB value of 8 to 9. 
However, Mallard discloses compositions for topical application, and to the administration thereof as cosmetic or pharmaceutical products (¶ [0003]). Examples of nonionic emulsifiers include polyethylene glycol such as PEG-6 isosterate (HLB=8) (¶ [0112]). 
Patel et al. disclose wherein surfactants are generally present in amounts ranging from about 2 to about 30% by weight relative to the total weight of a mascara composition (¶ [0026]). 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 
It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 2 to about 30% PEG-6 isostearate into the composition of Cals-Grierson et al. since about 2 to about 30% is a known and effective amount of surfactant for a mascara composition as taught by Patel et al. 
The combined teachings of Cals-Grierson et al. and Herzog et al. do not disclose wherein the composition comprises 0.5 to 40% dextrin fatty acid ester. 
However, Ide et al. disclose a cosmetic for eyelashes comprising 1-25% by mass of an oily gelling agent (abstract). Examples of oily gelling agents include dextrin fatty acid esters (¶ [0026]). Cosmetics for eyelashes include mascara (¶ [0002]). 
Cals-Grierson et al. disclose wherein the composition may comprise a fatty phase gelling agent. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 1 to 25% by weight dextrin fatty acid ester into the composition of Cals-Grierson et al. since 1 to 25% by weight dextrin fatty acid ester is a known and effective fatty phase gelling agent for cosmetics such as mascaras as taught by Ide et al. 
In regards to instant claim 1 reciting 20 to 70% volatile oil, Cals-Grierson et al. disclose the amount of nonvolatile oil is 0.01 to 30%. Thus, it would have been obvious to have incorporated, for example, 20% nonvolatile oil. Cals-Grierson also disclose 
In regards to instant claim 1 reciting [(A)/(D)] ratio of 0.7/1 to 5.8/1, Cals-Grierson et al. disclose 0.1-40% oil-soluble film forming agent (A) and 0.01-30% nonvolatile oil (D). Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated, for example, 20% oil-soluble film forming agent (A) and 20% nonvolatile oil (D) for a ratio of 1/1. 
In regards to instant claim1 reciting wherein a content of a solid oil having a melting point of 50ºC or higher is 5% by mass or less, Cals-Grierson et al. do not disclose wherein the composition requires a solid oil having a melting point of 50ºC or higher (see abstract of Cals-Grierson et al.). Therefore, it would have been obvious to have a composition without a solid oil having a melting point of 50ºC or higher (i.e. 0% by mass solid oil having a melting point of 50ºC or higher). 
In regards to instant claim 1 reciting wherein when a nonionic surfactant having an HLB value exceeding 10, an anionic surfactant, a cationic surfactant or an amphoteric surfactant is contained; the content thereof is 0.5% by mass or less, Cals-Grierson et al. do not disclose wherein the composition requires a nonionic surfactant having an HLB value exceeding 10, an anionic surfactant, a cationic surfactant or an amphoteric surfactant (see abstract of Cals-Grierson et al.). Therefore, it would have been obvious to have a composition without a nonionic surfactant having an HLB value 
In regards to instant claim 13, as evidenced by parchem, isododecane (i.e. component (C)) has a boiling point of 80ºC at 760 mmHg (page 4). 
In regards to instant claim 16 reciting wherein the content of water is from 0.1 to 3% by mass, Cals-Grierson et al. disclose an anhydrous composition and defines anhydrous as meaning 5% of water or less. Therefore, it would have been obvious to one of ordinary skill in the art have incorporated water into the composition as long as it is 5% or less, which would include amounts of 0.1 to 3%. 

Response to Arguments
Applicant’s arguments have been considered but are moot because a new rejection necessitated by Applicant’s amendment has been made.

Conclusion
Claims 1, 3, 7, 8, 10 and 13-16 are rejected.
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612